Exhibit 10.3

Non-Employee Director Stock Unit Agreement

¨    Recipient’s Copy

¨    Company’s Copy

FTI CONSULTING, INC.

DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES AND NON-EMPLOYEE DIRECTORS

STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS UNDER THE NON-EMPLOYEE

DIRECTOR COMPENSATION PLAN, AS AMENDED AND RESTATED

EFFECTIVE AS OF FEBRUARY 20, 2008

To                     :

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of              stock units (the “Stock Units”) under the
FTI Consulting, Inc. Deferred Compensation Plan for Key Employees and
Non-Employee Directors, as adopted effective June 6, 2006, as further amended
from time to time (the “Plan”), conditioned upon your agreement to the terms and
conditions described below. Each Stock Unit represents, on the books of the
Company, a unit which is equivalent to one share of the Company’s common stock,
$0.01 par value (the “Common Stock”). The effective date of grant will be
                    , 20     (the “Grant Date”), subject to your promptly
signing and returning a copy of this Agreement (as defined below) to the
Company. The Award has been made in fulfillment of your election under the FTI
Consulting, Inc. Non-Employee Director Compensation Plan, as Amended and
Restated Effective as of February 20, 2008, as further amended from time to time
(the “Director Compensation Plan”), to defer receipt of your Annual Retainer
payment that was otherwise payable in cash.

This Stock Unit Agreement for Non-Employee Directors (the “Agreement”) evidences
the Award of the Stock Units. The Award is subject in all respects to and
incorporates by reference the terms and conditions of the Plan and the Director
Compensation Plan.

By executing this Agreement, you acknowledge that you have received a copy of
the Plan, the Prospectus for the Plan, as further amended from time to time (the
“Plan Prospectus”), the Director Compensation Plan, and the Prospectus for the
Director Compensation Plan, as Amended and Restated Effective as of February 20,
2008, as further amended from time to time (the “Director Compensation Plan
Prospectus”). You may request additional copies of the Plan, the Plan
Prospectus, the Director Compensation Plan, and the Director Compensation Plan
Prospectus by contacting the Secretary of the Company at FTI Consulting, Inc.,
500 East Pratt Street, Suite 1400, Baltimore, Maryland 21202
(Phone: (410) 951-4800). You also may request from the Secretary of the Company
copies of the other documents that make up a part of the Plan Prospectus
(described more fully at the end of the Plan Prospectus), as well as all
reports, proxy statements and other communications distributed to the Company’s
security holders generally.

1. Terms and Conditions of this Award. The following terms and conditions will
apply:

(a) Credit to Account. The Stock Units shall be credited to your Account as of
the Grant Date.

(b) Vesting. All of the Stock Units are fully vested and nonforfeitable as of
the Grant Date.



--------------------------------------------------------------------------------

(c) Payment.

i. Timing. The Stock Units under this Award will be settled in shares of Common
Stock upon or as soon as practicable following a Payment Date.

ii. Issuance of Shares of Common Stock. Upon payment, subject to Sections
1(c)(iii)-(vi) of this Agreement, the Company shall issue to you, or your estate
as applicable, a number of shares of Common Stock equal to the number of Stock
Units credited to your Account.

iii. Registration of Shares. The shares of Common Stock issued in settlement of
the Stock Units shall be registered in your name, or, if applicable, in the
names of your heirs or your estate. In the Company’s discretion, such shares may
be issued either in certificated form or in uncertificated, book entry form. The
certificate or book entry account shall bear such restrictive legends or
restrictions as the Company, in its sole discretion, shall require. If delivered
in certificate form, the Company may deliver a share certificate to you, or
deliver shares electronically or in certificate form to your designated broker
on your behalf. If you are deceased (or if Disabled and if necessary) at the
time that a delivery of share certificates is to be made, the certificates will
be delivered to your executor, administrator, or legally authorized guardian or
personal representative (as applicable).

iv. Restrictions on Grant of Stock Units and Issuance of Shares of Common Stock.
The grant of the Stock Units and issuance of shares of Common Stock upon
settlement of the Stock Units will be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Stock Units shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Stock Units, the Company may require you to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation, and to make any representation
or warranty with respect thereto as may be requested by the Company.

v. Fractional Shares. The Company will not be required to issue fractional
shares of Common Stock upon payment of the Stock Units. Fractional shares of
Common Stock will be rounded down to the nearest whole share.

vi. Postponement of Delivery. The Company may postpone the issuance and delivery
of any shares of Common Stock provided for under this Agreement for so long as
the Company determines to be necessary or advisable to satisfy the following:

(1) the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

(2) compliance with any requests for representations; and

(3) receipt of proof satisfactory to the Company that a person seeking such
shares on your behalf upon your Disability (as hereafter defined)

 

2



--------------------------------------------------------------------------------

(if necessary), or upon your estate’s behalf after your death, is appropriately
authorized.

(d) Dividend Equivalents. As of the payment date of any dividend (whether in
cash or in kind), your Account will be credited with a number of additional
Stock Units, rounded down to the nearest whole share, determined by dividing
(i) the product of (A) the amount of the cash dividend per share of Common Stock
multiplied by (B) the number of whole Stock Units credited to the Non-Employee
Director’s Account as of the dividend record date, by (ii) the Fair Market Value
of a share of Common Stock on the payment date of the dividend; provided, that
such dividend equivalent Stock Units will only be credited to your Account if
sufficient shares of Common Stock are available for award under the Plan as of
the dividend payment date to credit such Stock Units.

2. Restrictions on Transfer. Prior to settlement, you may not sell, assign,
transfer, pledge, hypothecate, encumber or dispose of in any way (whether by
operation of law or otherwise) any Stock Units, and Stock Units may not be
subject to execution, attachment or similar process. Any sale or transfer, or
purported sale or transfer, shall be null and void. The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.

3. Legends. The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement. You will,
at the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Agreement in your
possession in order to carry out the provisions of this Section.

4. Tax Withholding. Since you are not an employee of the Company or any
Affiliate, the Company is not required to, and the Company will not, deduct from
any compensation or any other payment of any kind due you the amount of any
federal, state, local or foreign taxes required to be paid by you as a result of
the grant, vesting or settlement of the Stock Units in whole or in part. You
expressly acknowledge that you are solely responsible for the payment of any
such federal, state, local or foreign taxes, and you may not rely on the Company
for any assistance with regard to withholding or paying such taxes.

5. Adjustments for Corporate Transactions and Other Events.

(a) Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Stock Units hereunder shall be adjusted as provided under the Director
Compensation Plan.

(b) Other Transactions Affecting the Common Stock. The terms and conditions of
this Agreement will apply with equal force to any additional and/or substitute
rights to receive securities received by you in exchange for, or by virtue of
your ownership of, the Stock Units, whether as a result of any spin-off, stock
split-up, stock dividend, stock distribution, other reclassification of the
Common Stock of the Company, or other similar event. If the Stock Units are
converted into or exchanged for, or stockholders of the Company receive by
reason of any distribution in total or partial liquidation or pursuant to any
merger of the Company or acquisition of its assets, rights to receive securities
of another entity, or other property (including cash), then the rights of the
Company under this Agreement will inure to the benefit of the Company’s
successor, and this Agreement will apply to the rights to receive securities or
other property received upon such conversion, exchange or distribution in the
same manner and to the same extent as the Stock Units.

6. Non-Guarantee of Service Relationship. Nothing in the Plan, the Director
Compensation Plan or this Agreement alters your service relationship with the
Company or shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain you as a

 

3



--------------------------------------------------------------------------------

member of the Board of Directors for any period of time. This Agreement is not
to be construed as a contract of service relationship between the Company and
you. This Agreement does not limit in any way the possibility of your removal
from the Board of Directors in accordance with the By-Law provisions in effect
at the relevant time, whether or not such removal results in the forfeiture of
any Stock Units or any other adverse effect on your interests under the Plan.

7. Rights as Stockholder. You shall not have any of the rights of a stockholder
with respect to any Stock Units until shares of Common Stock have been issued to
you upon payment of the Stock Units. No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such certificate or certificates are issued, except as provided in Sections 1(d)
and 5 of this Agreement.

8. The Company’s Rights. The existence of the Stock Units does not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company’s capital structure or its business, including that of its
Affiliates, or any merger or consolidation of the Company or any Affiliate, or
any issue of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of the Company’s or any Affiliate’s
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

9. Entire Agreement. This Agreement, inclusive of the Plan and the terms of the
Director Compensation Plan incorporated into this Agreement, contains the entire
agreement between you and the Company with respect to the Stock Units. Any and
all existing oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award or the Stock Units are
superseded by this Agreement and are void and ineffective for all purposes.

10. Conformity and Conflict. All terms not defined in this Agreement have the
meanings given in, first, the Director Compensation Plan, and if not defined in
the Director Compensation Plan, second, in the Plan. Unless otherwise
specifically provided in this Agreement, in the event of a conflict,
inconsistency or ambiguity between or among any provision, term or condition of
this Agreement, the Plan, or the Director Compensation Plan, the provisions of,
first, the Director Compensation Plan, second, the Plan, and lastly, this
Agreement, will control in that order of priority, except in the case of
Section 12 of this Agreement which will control in all cases.

11. Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Stock Units as
determined in the discretion of the Committee, except as provided in the Plan,
the Director Compensation Plan or in any other written document signed by you
and the Company.

12. Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions. Any suit with respect to the
Award or the Stock Units will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

13. Unfunded Status. The Stock Units and the Account to which they are credited
are intended to constitute and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation arrangement
for a select group of management of the Company under

 

4



--------------------------------------------------------------------------------

the Employee Retirement Income Security Act of 1974, as amended. Your settlement
rights pursuant to this Agreement shall be no greater than the right of any
unsecured general creditor of the Company.

14. Severability. If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect. Further, it is the parties’ intent that any court order
(or decision of arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties’ under this Agreement.

15. Further Assurances. You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

16. Headings; Interpretation. Section headings are used in this Agreement for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement. Whenever the context requires, all words under in the
singular shall be construed to include the plural and vice versa. Words of the
masculine gender shall be deemed to include the correlative words of the
feminine gender. The word “you” or “your” means the recipient of the Restricted
Stock Units as reflected in the first paragraph of this Agreement. Whenever the
word “you” or “your” is used in any provision of this Agreement under
circumstances where the provision should logically be construed, as determined
by the Committee, to apply to the estate, personal representative, or
beneficiary to whom the Restricted Stock Units may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” will be deemed
to include such person.

17. Counterparts. This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

 

5



--------------------------------------------------------------------------------

GLOSSARY

(a)    “Disability” shall have the meaning ascribed thereto under the Director
Compensation Plan.

(b    “you;” “your”. You means the recipient of the Stock Units as reflected in
the first paragraph of this Agreement. Whenever the word “you” or “your” is used
in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Committee, to apply to the
estate, personal representative, or beneficiary to whom the Stock Units may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” will be deemed to include such person.

{The signature page follows.}

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer this      day of                     , 20    .

 

FTI CONSULTING, INC. By:  

 

Name:  

 

Title:  

 

The undersigned hereby represents that he/she has read the Prospectus and that
he/she is familiar with the terms of the Plan and the Director Compensation
Plan. The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees, on behalf of himself/herself and on behalf of his/her
beneficiaries, estate and permitted assigns, to be bound by all of the
provisions set forth herein, and that the Award and Stock Units are subject to
all of the terms and provisions of this Agreement, and of the Plan under which
it is granted, as the Plan may be amended in accordance with their respective
terms. The undersigned agrees to accept as binding, conclusive, and final all
decisions or interpretations of the Committee concerning any questions arising
under this Agreement, the Plan or the Director Compensation Plan with respect to
the Award or Stock Units.

 

AWARD RECIPIENT

 

 

7